Smith, J.,
concurring:
While concurring in the clear opinion of Judge Henderson, I would go a step further and sustain the act of assembly in toto, as aü exercise of the power of police. The paramount purpose of the statute is the protection of miners of anthracite coal, and is well expressed in the title : “ To protect the lives *16and limbs of miners from the dangers resulting from incompetent miners working in the anthracite coal mines of this commonwealth, and to provide for the examination of persons seeking employment as miners in the anthracite region, and to prevent the employment of incompetent persons as miners in anthracite coal mines, and providing penalties for a violation of the same.” All its provisions relate to this subject, touching details on points where the better security of the miners is deemed necessary. In this particular, communication through a common knowledge and language is as essential as knowledge of the explosives employed, in order to shield from common dangers. The details leading to this are considered material by those engaged in this dangerous occupation,sand should receive the fullest judicial sanction, when not inhibited by constitutional restraint. Being duly enacted “ all presumptions are in favor of its validity, and courts are not to be astute in finding objections to it.”
This statute does not prohibit, but designates the qualifications necessary for miners, and in stating these the main purpose of the statute is not to be ignored or infringed by construction of its details, which serve to give its purpose effect. “ When the calling, profession or business of parties is unattended with danger to others, little legislation will be necessary respecting it, ... . but when the calling or profession or business is attended with danger or requires a certain degree of scientific knowledge upon which others must rely, then legislation properly steps in to impose conditions upon its exercise: ” Justice Field, in Minneapolis, etc., Ry. Co. v. Beckwith, 129 U. S. 26 (9 Sup. Ct. Repr. 207). The appellee cites from many United States Supreme Court cases to the same effect. Anthracite coal mining is especially hazardous, calling for experience in the business. It has outgrown primitive methods, and demands education of a high order, and can best be obtained by actual experience, which is akin to apprenticeship. This experience must be adequate to meet the demands, which cannot be supplied by scientists alone. It is folly to intrust the making of a watch to the unskilled laborer, and would be criminal to intrust the admixing of dynamite to strangers, unacquainted with that compound. These comparisons may be viewed as extreme illustrations, but they serve the purpose. The innu*17merable fatalities and casualties of the past tell the lesson and value of experience in the anthracite mine. None know it better than the intelligent, practical miner. All others engaged in the mines must be protected by law. This important statute should not be impaired or annulled in purpose or letter by judicial action. The constitution of the United States is not violated by the statute in any particular. This statute relates to the knowledge o.f mining rather than to the persons desiring to perform the work; it protects, not bars, and leaves the way open to all who come with the necessary qualifications. It is indiscriminate and applies to all persons, whether foreigners of distant countries or citizens of other states, as well as citizens of this commonwealth. . In my judgment the effort here is to defeat the express will of the legislature without regard to the safety of persons.